Citation Nr: 9917118	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  97-12 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for residuals of a 
pneumothorax.

3.  Entitlement to an increased evaluation for a seizure 
disorder, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for facial scars, 
currently evaluated as 10 percent disabling.

5.  Entitlement to a compensable evaluation for residuals of 
a fracture of the right shoulder, currently evaluated as 
noncompensably (zero percent) disabling.

6.  Entitlement to a compensable evaluation for multiple 
fractures of the mandible, currently evaluated as 
noncompensably disabling.

7.  Entitlement to a compensable evaluation for residuals of 
a fracture of the left forearm, currently evaluated as 
noncompensably disabling.

8.  Entitlement to a compensable evaluation for a right foot 
disorder, currently evaluated as noncompensably disabling.

9.  Entitlement to a compensable evaluation for a scar of the 
right thigh, currently evaluated as noncompensably disabling.

10.  Entitlement to service connection for eczema.

11.  Entitlement to service connection for a low back 
disorder.

12.  Entitlement to an increased evaluation for a left eye 
disorder, currently evaluated as 10 percent disabling.

13.  Entitlement to a compensable evaluation for residuals of 
a thoracic spine fracture, currently evaluated as 
noncompensably disabling.

14.  Entitlement to service connection for bilateral hearing 
loss.

15.  Entitlement to service connection for blurred vision.

16.  Entitlement to service connection for a cervical spine 
disorder.

17.  Entitlement to service connection for facial paralysis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to April 
1972 and from November 1981 to December 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan in January 1996, March 1996, and May 1997.

The veteran also appealed the RO's May 1997 grant of a 50 
percent evaluation for organic brain syndrome and the denial 
of entitlement to special monthly compensation from the same 
rating decision.  However, in a September 1997 rating 
decision, the RO granted a 100 percent evaluation for organic 
brain syndrome and granted special monthly compensation based 
on the need for regular aid and attendance of another person.  
As such, the Board finds that the RO has granted the full 
benefits sought on appeal in regard to these two issues, and 
the issues are therefore not before the Board on appeal.

The claims of entitlement to an increased evaluation for a 
left eye disorder; a compensable evaluation for residuals of 
a thoracic spine fracture; and service connection for 
bilateral hearing loss, blurred vision, a cervical spine 
disorder, and facial paralysis will be addressed in the 
REMAND section of this decision.

FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
current sinusitis and service.

2.  There is no competent medical evidence of current 
residuals of a pneumothorax.

3.  The veteran did not file a Substantive Appeal within one 
year of notification of the January and March 1993 rating 
decisions, from which his appeal arose regarding the issues 
of entitlement to increased evaluations for a seizure 
disorder and facial scars; compensable evaluations for 
residuals of a fracture of the right shoulder, multiple 
fractures of the mandible, residuals of a fracture of the 
left forearm, a right foot disorder, and a scar of the right 
thigh; and service connection for eczema and a low back 
disorder; the veteran also did not file a Substantive Appeal 
within 60 days of the issuance of the Statement of the Case 
addressing these issues.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
sinusitis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for 
residuals of a pneumothorax is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

3.  As the veteran did not file a timely Substantive Appeal, 
the Board lacks jurisdiction to review his claims of 
entitlement to increased evaluations for a seizure disorder 
and facial scars; compensable evaluations for residuals of a 
fracture of the right shoulder, multiple fractures of the 
mandible, residuals of a fracture of the left forearm, a 
right foot disorder, and a scar of the right thigh; and 
service connection for eczema and a low back disorder.  38 
U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302, 20.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for service connection for sinusitis and residuals 
of a pneumothorax

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998). 

The initial question that must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  The veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual" that a claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim, and the claim must fail.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93. 

The United States Court of Appeals for Veterans Claims 
(Court) (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has recently indicated that, 
alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, as set forth in 38 C.F.R. § 3.303(b) (1998).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such a condition.  See Savage v. Gober, 10 Vet. App. at 
495-97.  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  Id.  If the chronicity provision does 
not apply, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

In reviewing the medical records from the veteran's periods 
of service, the Board observes that a June 1991 record 
contains a notation of a sinus defect shown in conjunction 
with treatment and surgery for a severe facial injury.  The 
veteran's November 1994 retirement examination contains a 
notation of nasal scars, while the Report of Medical History 
from the same month contains a notation of a history of a 
left thoracotomy (pneumothorax).  An in-service December 1994 
record from John B. Rasor, D.O., contains an impression of 
acute sinusitis.  

The Board has also reviewed the veteran's post-service 
medical records.  An August 1995 VA treatment record contains 
an assessment of asthma, while pulmonary function testing 
conducted in August 1995 revealed a mild obstructive 
ventilatory defect.  A March 1996 VA treatment record 
indicates that the veteran reported frequent sinusitis.  
While a March 1997 VA general medical examination report 
contains a diagnosis of maxillary sinusitis, this report 
contains no evidence addressing the question of etiology.  
Moreover, the evidence does not reflect that the veteran has 
been treated for any disabilities specifically identified as 
residuals of a pneumothorax.

Overall, there is no competent medical evidence of a nexus 
between the veteran's current sinusitis and service.  
Similarly, there is no evidence suggesting current residuals 
of a pneumothorax.  Indeed, the only evidence in this case of 
a link between the veteran's current sinusitis and service, 
or of a diagnosis of residuals of a pneumothorax, is his own 
lay opinion, as articulated during his September 1997 VA 
hearing.  However, the Board would point out that the veteran 
has not been shown to possess the medical expertise necessary 
to render a diagnosis or to establish a nexus between a 
currently diagnosed disorder and service.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991). 

Well-grounded claims must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claims for service 
connection for sinusitis and residuals of a pneumothorax are 
well grounded.  In the absence of competent medical evidence 
to support the veteran's claims, these claims must be denied 
as not well grounded.  Since the claims are not well 
grounded, the VA has no further duty to assist the veteran in 
developing the record to support his claims.  See Epps v. 
Gober, 126 F.3d at 1467-68 ("there is nothing in the text of 
§ 5107 to suggest that [VA] has a duty to assist a claimant 
until the claimant meets his or her burden of establishing a 
'well-grounded' claim").

In this case, the RO initially denied the veteran's claims as 
not well grounded in the appealed May 1997 rating decision, 
but, in a November 1997 Supplemental Statement of the Case, 
the RO appeared to be continuing this denial on the merits of 
the claims.  As noted above, the Board has denied the 
veteran's claims as not well grounded.  Regardless of the 
basis of the RO's denial, however, the Board observes that 
the Court has held that when an RO does not specifically 
address the question of whether a claim is well grounded but, 
instead, proceeds to adjudication on the merits, "there is 
no prejudice to the appellant solely from the omission of the 
well-grounded-claim analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996). 

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claims well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application for service connection for the 
claimed disabilities.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).

II.  Claims for increased evaluations for a seizure disorder 
and facial scars; compensable evaluations for residuals of a 
fracture of the right shoulder, 
multiple fractures of the mandible, residuals of a fracture 
of the left 
forearm, a right foot disorder, and a scar of the right 
thigh; and 
service connection for eczema and a low back disorder

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 1991).  Pursuant to applicable laws and regulations, an 
appeal consists of a timely filed Notice of Disagreement 
(NOD) in writing and, after a Statement of the Case (SOC) has 
been furnished, a timely filed Substantive Appeal.  See 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 (1998).

A veteran's Substantive Appeal perfects the appeal to the 
Board and frames the issues to be considered.  Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  A Substantive Appeal 
consists of a properly completed VA Form 9 (Appeal to Board 
of Veterans' Appeals) or another correspondence containing 
the necessary information.  Proper completion and filing of a 
Substantive Appeal are the last actions a veteran needs to 
take to perfect an appeal.  38 C.F.R. § 20.202 (1998).  A 
Substantive Appeal must be filed either within 60 days from 
the date that the agency of original jurisdiction mails the 
SOC to the veteran or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302(b) (1998).

In this case, the veteran's claims of entitlement to 
increased evaluations for a seizure disorder and facial 
scars; compensable evaluations for residuals of a fracture of 
the right shoulder, multiple fractures of the mandible, 
residuals of a fracture of the left forearm, a right foot 
disorder, and a scar of the right thigh; and 
service connection for eczema and a low back disorder arose 
from rating decisions issued in January and March of 1996.  
The veteran was notified of these decisions on, respectively, 
February 7 and March 7 of 1996.  A timely NOD pertaining to 
the noted issues was received by the RO in March 1996, and 
the RO issued an SOC pertaining to the noted issues, along 
with a letter explaining the veteran's appellate rights and 
responsibilities, on December 20, 1996.  No further 
submissions were received from the veteran until April 3, 
1997, when his Substantive Appeal was received by the RO.  
This submission was received more than 60 days following the 
date of the issuance of the SOC and more than one year 
following the dates of notification of the appealed rating 
actions, and, in a September 1997 letter, the RO informed the 
veteran that his Substantive Appeal was untimely.

Overall, no submission was received from the veteran within 
the applicable time periods which could be construed as a 
timely Substantive Appeal with regard to the noted issues.  
Similarly, the veteran did not submit a written statement 
showing that good cause existed for an extension of the 60 
day time period following issuance of the SOC for filing a 
Substantive Appeal prior to the expiration of that time 
limit.  See 38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. 
§ 20.303 (1998).  As the veteran failed to perfect an appeal 
with respect to the issues of entitlement to increased 
evaluations for a seizure disorder and facial scars; 
compensable evaluations for residuals of a fracture of the 
right shoulder, multiple fractures of the mandible, residuals 
of a fracture of the left forearm, a right foot disorder, and 
a scar of the right thigh; and service connection for eczema 
and a low back disorder, the Board does not have jurisdiction 
to review these claims.  Therefore, pursuant to the Board's 
authority under 38 U.S.C.A. § 7105(d)(3) (West 1991), these 
claims must be dismissed because of the veteran's failure to 
file a timely Substantive Appeal.


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for sinusitis is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for residuals of a pneumothorax is 
denied.

The claim of entitlement to an increased evaluation for a 
seizure disorder is dismissed.

The claim of entitlement to an increased evaluation for 
facial scars is dismissed.

The claim of entitlement to a compensable evaluation for 
residuals of a fracture of the right shoulder is dismissed.

The claim of entitlement to a compensable evaluation for 
multiple fractures of the mandible is dismissed.

The claim of entitlement to a compensable evaluation for 
residuals of a fracture of the left forearm is dismissed.

The claim of entitlement to a compensable evaluation for a 
right foot disorder is dismissed.

The claim of entitlement to a compensable evaluation for a 
scar of the right thigh is dismissed.

The claim of entitlement to service connection for eczema is 
dismissed.

The claim of entitlement to service connection for a low back 
disorder is dismissed.


REMAND

Under 38 C.F.R. § 19.31 (1998), a Supplemental Statement of 
the Case (SSOC) must be furnished to the veteran when 
additional pertinent evidence is received after a Statement 
of the Case (SOC) or the most recent SSOC has been issued.  
See also 38 U.S.C.A. § 7105 (West 1991).

In this case, the veteran appeared for a September 1997 RO 
hearing in conjunction with his appeal regarding the issues 
of entitlement to an increased evaluation for a left eye 
disorder; a compensable evaluation for residuals of a 
thoracic spine fracture; and service connection for 
sinusitis, residuals of a pneumothorax, 
bilateral hearing loss, blurred vision, a cervical spine 
disorder, and facial paralysis.  However, the record does not 
reflect that a Hearing Officer decision was issued following 
this hearing, and the only subsequent SSOC, issued in 
November 1997, addressed only the issues of entitlement to 
service connection for sinusitis and residuals of a 
pneumothorax.  The failure of the RO to issue an SSOC 
pertaining to the other issues noted above constitutes a 
procedural defect requiring correction by the RO.  See 38 
C.F.R. § 19.9 (1998).

Therefore, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

The RO should furnish the veteran and his 
representative with an SSOC addressing 
the issues of entitlement to an increased 
evaluation for a left eye disorder; a 
compensable evaluation for residuals of a 
thoracic spine fracture; and service 
connection for
bilateral hearing loss, blurred vision, a 
cervical spine disorder, and facial 
paralysis.  This SSOC should address all 
pertinent evidence received since the 
July 1997 SOC.  The veteran and his 
representative should then be afforded an 
opportunity to respond thereto before the 
case is returned to the Board.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board intimates no 
opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he is so notified by the RO.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

